DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising, from an object side to an image side in sequence, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; wherein the second lens has a negative refractive power and the third lens has a positive refractive power, the prior art fails to teach such a camera lens simultaneously satisfying the conditional expressions 2.00 ≤ f1/f3 ≤ 4.65 and -15.00 ≤ R5/R6 ≤ -10.00, as defined and claimed in independent claim 1.
With regard to dependent claims 2-20, claims 2-20 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al (U.S. Patent Publication 2013/0329306), Chen et al (U.S. Patent Publication 2014/0139933), Shinohara et al (U.S. Patent Publication 2015/0009578), Hsu et al (U.S. Patent Publication 2015/0253541) and Lin et al (U.S. Patent Publication 2016/0103299) all teach lens systems comprising six lenses wherein the second lens has a negative refractive power and the third lens has a positive refractive power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
07 February 2022